DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed January 22, 2021.  

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities:  The term "first annular magnetic drive unit" (claims 1, 2, 5) is not consistent with the terminology used in the specification, as the specification uses the term "magnetic flywheel unit" which seems to be analogous to the " first annular magnetic drive unit" used in claim 1.  Terminology used in the claims that are inconsistent with that used in the rest of the written disclosure make the claims incomprehensible.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent Application Pub. No.: US 2014/0015362 A1) in view of Wise (US Patent No.: 7268454).
For claim 1, Cheng discloses the claimed invention comprising: a first annular magnetic drive unit (reference numeral 10) having a plurality of first magnets (reference numeral 14, see figure 1), and each of the first magnets (reference numeral 14) being arranged at interval (see figure 1); and a magnetic coupling unit (reference numeral 20) being aligned to couple the first annular magnetic drive unit (reference numeral 10) at non-coaxial and non-paralleled (see figure 1), the magnetic coupling unit (reference numeral 20) having a plurality of second magnets (reference numeral 24) and a plurality of third magnets (reference numeral 24, see figure 1), each of the second magnets and each of the third magnets being interlaced arrangement with each other (see figure 1, reference numeral 24), and each of the second magnets and each of the third magnets have opposite polarities (see figure 1, reference numeral 24), thus to form a continuous di-polar magnetic array (see figure 1, reference numeral 24); wherein the drive unit (reference numeral 10) to work with the coupling unit (reference numeral 20) in sphere zone magnetic coupling method (see figure 1).  Cheng however does not specifically disclose each of the first magnets having the same polarity in the radial direction, and 
Wise discloses magnets (reference numeral 203) on a rotor where each of the magnets have the same polarity in the radial direction (see figure 6) and also the magnets being spaced apart (see figure 6), and when applied to the first magnets of Cheng this would disclose each of the first magnets being arranged at interval to form a homo-polar interval magnetic array.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the same polarity for each of the magnets as disclosed by Wise for the first magnets of Cheng for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 2, Cheng discloses the magnetic coupling unit (reference numeral 20) being aligned to couple the first annular magnetic drive unit (reference numeral 10) at the same sphere center (see figure 1).  
For claim 3, Cheng discloses the magnetic coupling unit (reference numeral 20) being in a dish shaped (see figure 1).  
For claim 4, Cheng discloses the magnetic coupling unit (reference numeral 20) being in sphere zone element (see figure 1).  
For claim 5, Cheng in view of Wise disclose the claimed invention except for a distance between each two adjacent first magnets of the first annular magnetic drive unit being equal to the width of the one of first magnet.  Wise already discloses the magnets (reference numeral 203) being spaced apart from each other (see figure 6) which when applied to the first magnets of Cheng in view of Wise this would enable the 
For claim 6, Cheng discloses the magnetic coupling unit (reference numeral 20) comprising a plate body (reference numeral 20) and a rotating shaft (reference numeral 22, see figure 1), the rotating shaft (reference numeral 22) being mounted to a center of axis of the plate body for synchronous rotation with the plate body (reference numeral 20, see figure 1), the second magnets and the third magnets (reference numeral 24) being alternatively mounted on the plate body around said rotating shaft (see figure 1).  
For claim 7, Cheng discloses the transmission of torque to an output rotor (see paragraph [0013]), i.e. the shaft of the magnetic coupling unit being selectively connected with a coils set of generator, a fan module or an energy output device.  

Response to Arguments
Applicant's arguments filed 1/22/21 have been fully considered but they are not persuasive. In response to Wise not being directed to the sphere zone magnetic coupling method and being similar to previous technologies and therefore a person skilled in the art would not be motivated to combine the art of Wise to Cheng, the reference of Wise is still directed to magnetic coupling devices (see figures 6-8) and also does not teach or suggest that the feature of each of the magnets having the same polarity facing in the radial direction cannot be applied to other types of magnetic .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834